This defendant was indicted, tried, and convicted of the offense of violating the prohibition law; the specific charge being that since the 25th day of January, 1919, he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, part of which was alcohol, etc. He was given an indeterminate sentence of not less than 15 months' nor more than 2 years' imprisonment in the penitentiary. This appeal is upon the record, without a bill of exceptions, and the time for filing a bill of exceptions has expired. There is no error apparent on the record; therefore the judgment of the circuit court must be affirmed.
Affirmed.